Citation Nr: 1508294	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia/disease.

2.  Entitlement to service connection for chronic symptoms associated with sickle cell trait, to include a superimposed disorder as the result thereof.

3.  Entitlement to service connection for vision impairment, to include as secondary to service-connected rhabdomyolysis or sickle cell trait.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also had substantial active duty for training and inactive duty for training with the South Carolina National Guard.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Columbia, South Carolina that, among other things, denied service connection for sickle cell anemia and vision impairment, to include as secondary to service-connected rhabdomyolysis.
 
The Veteran was afforded a videoconference hearing in April 2008 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The Board remanded the case for further development in July 2008, May 2009, July 2011 and September 2012.  Multiple issues were decided during these actions, including the grant of service connection for rhabdomyolysis.

In view of the prior development, findings have been made concerning a sickle cell trait that have resulted in its being characterized as a separate issue on the title page.

Following review of the record, the issue of entitlement to service connection for vision loss, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have sickle cell anemia/disease.

2.  The Veteran as likely as not has chronically symptomatic manifestations of sickle cell trait that manifest with exertion due to "sickling" with vaso-occlusive manifestations.  Dehydration and overheating are also recognized manifestations.


CONCLUSIONS OF LAW

1.  Sickle cell anemia/disease was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, chronic manifestations of sickle cell trait were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what part of the evidence was to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include providing VA compensation examinations and a personal hearing.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for sickle cell anemia/disease is ready to be considered on the merits.

Factual Background and Legal Analysis

The Veteran's training records contain a March 2003 laboratory result showing a hemoglobin pattern that suggested sickle cell trait (heterozygous).

M.F.Gonzalez, M.D., wrote in March 2003 that the Veteran had sickle cell trait.

A Medical Evaluation Board report in March 2007 and ensuing Physical Evaluation Board report in May 2007 noted that the Veteran had sickle cell trait.  It was described as pre-existing service and having been aggravated by service.  This was thought to impair his ability to continuing performing his duties.

In a letter received in July 2012, K. Greenfield wrote that she concurred with Dr. Gonzalez that the Veteran had sickle cell trait.

On personal hearing in August 2008, the Veteran testified that he had sickle cell trait as did his son and brother.  

On VA examination in March 2010, the pertinent diagnosis was sickle cell trait. 

The appellant was afforded a VA examination in August 2011 whereupon the Veteran reported weekly pain crises over his entire body.  The examiner stated that the record was reviewed.  He provided a comprehensive clinical history of past and current complaints and findings.  A physical examination and laboratory testing were performed.  Following examination, the examiner stated that the Veteran had sickle cell trait and that this was evident throughout his claims file.

In a VA outpatient clinic note in August 2012, the Veteran was reported to have stated that he had been told that his sickle cell trait prevented good blood flow.  A private opinion from the prior month noted that he had episodes of sickling with extremes of exercise and temperature.

When examined for VA compensation and pension purposes in February 2013, the VA resident stated that the Veteran did not have sickle cell disease but did have a history of sickle cell trait.  It was noted that he had a history of sickle cell trait with vaso-occlusive crises in the past.  It was opined that he did not have sickle cell disease, the sickle cell trait did result in "sickling" during physical activity with dehydration and overheating which was a "chronic disability."

Extensive VA outpatient records dating from 2005 refer to sickle cell trait.

Legal Analysis

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

With respect to sickle cell anemia/disease, the Board observes that no identifiable pathology (injury or disease) has been demonstrated since the inception of the claim to show that the appellant has this disease.  The record does not reflect any disability or disease of this nature for which service connection may be granted.  The Veteran has sickle cell trait which is exclusively documented in the record.  Moreover, it appears that the Veteran never claimed service connection for sickle cell disease.  Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for sickle cell anemia/disease.  There is no doubt to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).  Entitlement to service connection for sickle cell anemia/disease is denied.

On the other hand, a chronic disability manifested by sickle cell trait has been demonstrated.  This was noted during training, and was also found post service.  The Veteran has "sickling" during periods of activity, with dehydration, overheating, and evidence of vaso-occlusive crises.  This has been characterized as a chronic disability.  It is noted that the note Diagnostic Code 7714 for rating Sickle Cell Anemia provides that "Sickle Cell trait along, with a history of directly attributable pathological findings is not a ratable disability.  Cases of symptomatic sickle cell trait will be forwarded to the Director, Compensation and Pension Service, for consideration under § 3.321(b)(1) of this chapter.  38 C.F.R. § 4.117.  Thus, it is clear that symptomatic sickle cell trait is an appropriate entity for service connection.


ORDER

Service connection for sickle cell anemia/disease is denied.

Service connection for manifestations of sickle cell trait is granted.


REMAND

In prior remands attempts have been made to ascertain whether there is visual impairment secondary to the Veteran's service connected rhabdomyolysis.  It is noted that this disability has been rated as analogous to fibromyalgia, but is not in fact the same disability.  Most recently it was determined that while some of the vision impairment could be related to fibromyalgia, it was unrelated to rhabdomyolysis.

The record also contains an August 2012 VA ocular note recording at least a history of some vision problems historically related to vascular occlusions, possibly related to the sickle cell trait.  Further development on this matter is in order.

Accordingly, the case is remanded for the following actions:

1.  Send the Veteran's records to a VA ophthalmologist for comprehensive review.  The examiner should the requested to determine all eye pathology that can be identified.  The examiner should determine if there is any acquired pathology (as distinguished from refractive error) that is related to the manifestations and activity of the sickle cell trait.  It is noted there is a history of blindness for a time following exertion, with increased photosensitivity after some activity.  If an examination is needed to ascertain whether there is a relationship, that should be conducted.  All opinions should be supported by specific medical rationale.

2.  After undertaking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


